Election/Restrictions
This action is responsive to the Amendment and Response filed March 9, 2021.  Claims 1 and 24 have been amended and claim 124 has been added.  Claims 40-43 and 50-54 remain withdrawn, and claims 1, 7-9, 11-39, 44-49, 56-60, 111-112, and 124 remain pending and under consideration.  Applicant’s amendments – specifically, the 
amendment of independent claim 1 to include a first step of “sorting phagocytic cells from a subject into a first population...and a second population” (where those first and second populations are employed in the “measuring” of subsequent steps b) and c)) – has necessitated a supplemental species election requirement, as the claims now encompass several further species not previously encompassed by the claims (the search of more than one of which together would create an undue burden, particular given the nature of the newly claimed species).  It is noted that applicant may wish to consider amending the dependent claims noted below in such as way so as to make those claims more consistent with the steps and terminology of amended claim 1, as these new patentably distinct species have arisen because of the manner in which claim 1 was amended.
Applicant’s election of Group I, and of the species of nucleic acids, in the reply filed on October 2, 2018 is again acknowledged (and these prior elections remain in effect).  It is noted that the prior species election applied against the Group I claims will now be designed as Group I species election “A”; new elections among the alternatives of B and C are now additionally required (as set forth below).
Claims 40-43 and 50-54 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable without traverse in the reply filed on October 2, 2018.
Group I contains claims directed to the following patentably distinct species:
B. Alternative types of pre-treatment of >2n and =2n phagocytic cells performed prior to sorting of the cells (i.e., “before a)” of claim 1), specifically: i) lysing the cells (see claim 11); ii) extracting viable, dead, or apoptotic diseased cells (see claims 12 and 15); iii) extracting circulating tumor cells (see claims 12 and 15); iv) extracting infectious agents (see claims 12 and 15); v) extracting fetal cells (see claims 12 and 15); and vi) extracting trophoblasts (see claims 12 and 15); and
C. Alternative methods of isolating “the >2n phagocytic cells” (which may potentially encompass a separate type of isolating, or the newly reciting “sorting” or a component of the “sorting”, based on the current claim language), including: i) “using a product secreted by the phagocytic cells” (which encompasses all “phagocytic cells”) (see claim 30); ii) “using a cell surface target on the surface of the phagocytic cells”, wherein the target “is expressed by the phagocytic cells” (see claims 31 and 32); iii) 
“using a cell surface target on the surface of the phagocytic cells”, wherein the target “is not expressed by the phagocytic cells” (see claims 31 and 33); iv) “using a cell surface target on the surface of the phagocytic cells”, wherein the target “is a marker of said disease or condition” (see claims 31 and 34); and v) “using a ligand that binds to a molecular receptor expressed on the plasma membrane of white blood cells” (see claim 35).

The species of C are independent or distinct because each requires a different type of specific activity (corresponding to use of a different type of target) to isolate one type of cell subpopulation using targets present in multiple cell subpopulations (i.e., present in all “phagocytes”, whereas only one subtype of phagocytes is targeted for isolation).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. More particularly, applicant should further elect one species of those set forth in B, and one species of those set forth in C. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the species of B, and each of the species of C, will require a different field of search, and the consideration of different types of prior art references.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634